 



EXHIBIT 10.3

COUSINS PROPERTIES INCORPORATED
1999 INCENTIVE STOCK PLAN
RESTRICTED STOCK CERTIFICATE

GRANT

     This Restricted Stock Certificate (the “Certificate”) evidences the grant
by Cousins Properties Incorporated (“CPI”), in accordance with the Cousins
Properties Incorporated 1999 Incentive Stock Plan (the “Plan”) and the terms and
conditions below, of ______ shares of restricted common stock of CPI (the
“Restricted Stock”) to ____________ (“Key Employee”). This Restricted Stock
grant (the “Award”) is granted effective as of _________, 2004, which is
referred to as the “Grant Date.”

         
 
  COUSINS PROPERTIES INCORPORATED
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

     § 1 Plan and Grant Certificate. This Award is subject to all of the terms
and conditions in this Certificate and in the Plan. If a determination is made
that any term or condition in this Certificate is inconsistent with the Plan,
the Plan will control. All of the capitalized terms not otherwise defined in
this Certificate will have the same meaning in this Certificate as in the Plan.
A copy of the Plan will be available to Key Employee upon written request to the
Secretary of CPI.

     § 2 Stockholder Rights. Key Employee will have (a) the right to receive all
cash dividends on all of the shares of Restricted Stock and (b) the right to
vote the shares while the shares remain subject to forfeiture under § 3. If Key
Employee forfeits shares under § 3, Key Employee will at the same time forfeit
Key Employee’s right to vote the shares and to receive future cash dividends
paid with respect to the shares.

     Any stock dividends or other noncash distributions of property made with
respect to shares that remain subject to forfeiture under § 3 will be held by
CPI, and Key Employee’s rights to receive such stock dividends or other property
will vest under § 3 at the same time as the shares with respect to which the
stock dividends or other property are attributable.

     Except for the right to receive cash dividends and vote described in this §
2, Key Employee will have no rights as a stockholder with respect to any shares
of Restricted Stock until those shares become vested under § 3.

 



--------------------------------------------------------------------------------



 



     § 3 Forfeiture and Vesting. Key Employee will vest in 25% of the shares of
Restricted Stock on each anniversary of the Grant Date, rounding any fractional
shares down, provided Key Employee continuously remains an employee of CPI,
CREC, a Preferred Stock Subsidiary, or an Affiliate, Parent or Subsidiary of CPI
or CREC from the Grant Date through the applicable vesting date. In addition,
Key Employee shall become 100% vested in the shares of Restricted Stock upon
death.

     If there is a Change in Control of CPI, Key Employee’s rights, if any, with
respect to the shares of Restricted Stock shall be determined in accordance with
§ 15 of the Plan. Except as otherwise provided by § 15 of the Plan, if Key
Employee’s employment terminates prior to a vesting date, Key Employee will
forfeit all unvested shares. A transfer of employment between or among CPI,
CREC, a Preferred Stock Subsidiary, or an Affiliate, Parent or Subsidiary of CPI
or CREC will not be treated as a termination of employment under this § 3.

     If shares are forfeited, the shares (together with any stock dividends or
other noncash distributions made with respect to the shares that have been held
by CPI) automatically will revert back to CPI.

     § 4 Stock Certificates. CPI will issue a stock certificate (or at its
election establish a book entry account) for the shares of Restricted Stock in
the name of Key Employee upon Key Employee’s execution of the irrevocable stock
power in favor of CPI attached hereto as Exhibit A. If a physical stock
certificate is issued, the Secretary of CPI will hold the stock certificate
representing such shares and any distributions made with respect to such shares
(other than cash dividends) until such time as the shares have vested or have
been forfeited. As soon as practicable after each vesting date, CPI will
transfer to Key Employee or Key Employee’s delegate physical custody of a stock
certificate reflecting the shares that have vested and become nonforfeitable on
such date (together with any distributions made with respect to the shares that
have been held by CPI).

     § 5 No Transfer. Key Employee shall have no right to transfer or otherwise
alienate or assign Key Employee’s interest in any shares of Restricted Stock
before Key Employee vests in the shares under § 3.

     § 6 Withholding. Any amounts required to be withheld as a result of the
transfer to Key Employee of shares of Restricted Stock or any dividends or other
payments made with respect to shares of Restricted Stock shall be withheld from
Key Employee’s regular cash compensation, from the shares of Restricted Stock,
from any cash dividend payable with respect to unvested shares of Restricted
Stock, or pursuant to such other means as CPI, CREC, a Preferred Stock
Subsidiary, or an Affiliate, Parent or Subsidiary of CPI or CREC deems
reasonable and appropriate under the circumstances.

     § 7 Rule 16b-3. CPI shall have the right to amend this Restricted Stock
grant to withhold or otherwise restrict the transfer of the shares of Restricted
Stock to Key Employee as CPI deems appropriate in order to satisfy any condition
or requirement

-2-

 



--------------------------------------------------------------------------------



 



under Rule 16b-3 to the extent Section 16 of the 1934 Act is applicable to the
grant or transfer.

     § 8 Other Laws. CPI may refuse to transfer shares of Restricted Stock to
Key Employee if the transfer of such shares might violate any applicable law or
regulation. Pending a final determination as to whether a transfer would violate
any applicable law or regulation, CPI may refuse such transfer if it believes in
good faith that such transfer might violate any applicable law or regulation.

     § 9 No Right to Continue Employment. Neither the Plan, this Certificate,
nor any related material is intended to give Key Employee the right to continue
in employment with CPI, CREC, a Preferred Stock Subsidiary, or an Affiliate,
Parent or Subsidiary of CPI or CREC or to adversely affect the right of CPI,
CREC, a Preferred Stock Subsidiary, or an Affiliate, Parent or Subsidiary of CPI
or CREC to terminate Key Employee’s employment with or without cause at any
time.

     § 10 Governing Law. The Plan and this Certificate are governed by the laws
of the State of Georgia.

     § 11 Binding Effect. This Certificate is binding upon CPI, its Subsidiaries
and Affiliates, and Key Employee and their respective heirs, executors,
administrators and successors.

     § 12 Headings and Sections. The headings contained in this Certificate are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Certificate. Any references to sections (§) in this
Certificate shall be to sections (§) of this Certificate unless otherwise
expressly stated as part of such reference.

-3-

 



--------------------------------------------------------------------------------



 



Exhibit A

IRREVOCABLE STOCK POWER

     For value received, as a condition to the issuance to the undersigned of
the ______ shares of restricted common stock (the “Restricted Stock”) of Cousins
Properties Incorporated (“CPI”) subject to that certain Restricted Stock
Certificate dated as of _________, 2004 (the “Certificate”), the undersigned
hereby assigns and transfers to CPI, effective upon the occurrence of any
forfeiture event described in the Certificate, any then-unvested shares of
Restricted Stock for purposes of effecting any forfeiture called for under § 3
of the Certificate, and does hereby irrevocably give CPI the power (without any
further action on the part of the undersigned) to transfer such shares of stock
on the books of CPI to effect any such forfeiture. This irrevocable stock power
shall expire automatically with respect to the shares of stock subject to such
Restricted Stock grant on the date such shares of stock are no longer subject to
forfeiture under § 3 of the Certificate or, if earlier, immediately after such a
forfeiture has been effected with respect to such shares of stock.

     
 
   

 

--------------------------------------------------------------------------------

 

  [Signature]
 
   

 

--------------------------------------------------------------------------------

 

  [Print Name]
 
   

 

--------------------------------------------------------------------------------

 

  [Date]

 